DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: There are several abbreviations in the specification for layers within the device that are inconsistent with the drawings as originally filed. Some examples are the block separation structure referred to as BSS in the specification but labeled as BTS in the drawings, lower portion and upper portion referred to as L and U in the specification and labeled as LA and UA in the drawings, and hole array column and hole array row referred to as HAC and HAR in the specification and labeled as HC and HR in the drawings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190214088 (Kwak et al).
Concerning claim 1, Kwak discloses a vertical memory device, comprising:
a substrate (101) comprising a cell block area, a block separation area and a boundary area (155) between the cell block area and the block separation area (151);
a plurality of stack structures (130 and 140) in the cell block area and the boundary area, wherein the plurality of stack structures are stacked in a first direction substantially perpendicular to the substrate such that insulation interlayer patterns are stacked on the substrate alternately with electrode patterns, and wherein the stack structures are spaced apart from each other by the block separation area in a third direction substantially perpendicular to the first direction (Fig. 3 and [0030]-[0032]);
a plurality of channel structures  (CH) that extend through respective ones of the stack structures to the substrate in the cell block area such that the plurality of channel structures penetrate through the electrode patterns and the insulation interlayer patterns in the first direction (Fig. 3 and [0030]-[0032]); and
a plurality of dummy channel structures (DCH) that extend through upper portions of respective other ones of the stack structures in the boundary area such that the plurality 
Considering claim 12, Kwak discloses A vertical memory device, comprising:
a substrate (101) comprising a cell block area, a block separation area (151) and a boundary area (155) between the cell block area and the block separation area (Fig. 3);
a plurality of stack structures (130 and 140) in the cell block area and the boundary area, wherein the plurality of stack structures are stacked in a first direction substantially perpendicular to the substrate such that insulation interlayer patterns are stacked on the substrate alternately with electrode patterns, and wherein the stack structures are spaced apart from each other by the block separation area in a third direction substantially perpendicular to the first direction (Fig. 3);
a plurality of channel structures (CH) that extend through respective ones of the stack structures to the substrate in the cell block area such that the plurality of channel structures penetrate through the electrode patterns and the insulation interlayer patterns in the first direction (Fig. 3 and [0030]-[0032]);
a plurality of block separation structures (151) on the substrate in the block separation area between neighboring ones of the plurality of stack structures to separate the stack structures by a memory block in the third direction substantially perpendicular to the first direction (Fig. 3); and
a plurality of dummy channel structures (DCH) that extend through upper portions of respective other ones of the stack structures in the boundary area such that each of the plurality 
Continuing to claim 2, Kwak discloses wherein a dummy channel structure of the plurality of dummy channel structures comprises a first surface at an upper portion of the stack structures that is adjacent the stack structures at the block separation area, and
wherein the first surface is substantially perpendicular to the substrate (Fig. 3).
Regarding claim 3, Kwak discloses wherein an insulation interlayer pattern of the insulation interlayer patterns comprises a second surface at a lower portion of the stack structures,
and wherein the first surface and the second surface are coplanar with respect to the third direction (Fig. 3).
Referring to claim 10, Kwak discloses wherein the dummy channel structures are on the stack structure of the boundary area in a second direction substantially perpendicular to the first direction and the third direction and are spaced apart from one another (Fig. 3 and [0030]-[0032]).
Pertaining to claim 11, Kwak discloses wherein the dummy bottom electrode pattern is spaced apart from the substrate by a dummy gap distance d such that d = (k)*H, wherein k is in a range 0.5-0.7,
wherein d is the dummy gap distance from the substrate, and wherein H is a height of the stack structure on the substrate (Fig. 3, note that the dummy channel is formed in the upper 1/3 of the device).
As to claim 13, Kwak discloses wherein the dummy channel structure comprises a first surface that is in contact with a block separation structure of the plurality of block separation structures at the upper portion of the stack structure, and
wherein an insulation interlayer pattern of the insulation interlayer patterns comprises a second surface that is in contact with the block separation structure at a lower portion of the stack structure such that the first surface and the second surface are coplanar with respect to the third direction (Fig. 3 and [0030]-[0032]).

Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 14 recite the limitations a second blocking pattern adjacent the dummy channel structures and the insulation interlayer patterns,
wherein the first surface and the second surface are overlapped by the second blocking pattern along the third direction. These limitations in combination with the other limitations as set forth in the claim are neither taught or suggested in the prior art. Claims 3-7, 15, and 16 depend from these claims respectively and are allowable for at least that reason.
Claims 8 and 17 recite the limitations wherein each of the electrode patterns in the upper portion of the stack structure comprises a respective expanded portion of a plurality of expanded portions in contact with a dummy channel structure of the plurality of dummy channel structures 
Claim 19 recites the limitations wherein the block separation structure comprises:
trench spacers on sidewalls of the stack structures that extend in the first direction and are in the block separation area, wherein the substrate is between at least one of the trench spacers and the plurality of the electrode patterns, wherein the insulation interlayer patterns and the plurality of the dummy channel structures are adjacent at least one of the trench spacers;
a doping layer extending from a surface of the substrate into the substrate, wherein the doping layer is between a pair of the trench spacers in the block separation area; and
a block separation line comprising conductive materials that is in a block separation trench defined by the pair of the trench spacers such that the block separation line is in contact with the doping layer and extends in the first direction. These limitations in combination with the other limitations as set forth in the claim are neither taught or suggested in the prior art.
Claim 20 recites the limitations a plurality of dummy channel structures that extend through upper portions of respective other ones of the stack structures and penetrate through some of the electrode patterns and some of the insulation interlayer patterns,
wherein an electrode pattern of the electrode patterns in the upper portion of the stack structure comprises an expanded portion in contact with a dummy channel structure of the plurality of dummy channel structures, and


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/05/21